DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
The applicant has filed two preliminary amendments on 8/25/2022 and 10/13/2022. The amendments filed on 8/25/2022 were filed before a search and the writing of the office action and have thus been entered and are considered below. The amendments filed 10/13/2022 were filed after the office action, hence consideration of these amendment would interfere with the office action and thus these preliminary amendments will not be entered. See MPEP 714.01(e) IV B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the product dispersal apparatus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally the limitation “a variable position relative to the bulk container” is unclear. In particular it is unclear what structure this limitation imparts and what positions the variable position might be.
Regarding claim 5, the term “substantially fixed position” in lines 2 and 3 is unclear. The handle is claimed to be at this position when the gate is at an opened position and when the gate is at a closed position. Given the linkage assembly it is unclear how the same lever position can correlate to the different gate positions.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reabe (US 20200148358 A1).
Regarding claim 1, Reabe discloses a powered linkage assembly for an aircraft that includes a bulk container, the product dispersal apparatus comprising:
a gate at a variable position relative to the bulk container (Reabe, figure 1, item 4);
a valve mechanism coupled to the gate to move the gate selectively to an open position and a closed position (Reabe, figure 1, item 6);
a lever attached to the aircraft, the lever being elongate between a handle and a first bell crank (Reabe, figure 1, item 11, input bell crank);
a first link extending between and being pivotally connected to the first bell crank and a second bell crank (Reabe, figure 1, items 9 and 10); and
a second link extending between and being pivotally connected to the second bell crank and the valve mechanism (Reabe, figure 1, item 7), one of the first link and the second link including a first powered linear actuator that is extendible selectively to an extended position and a retracted position to force the valve mechanism to move the gate between the open position and the closed position (Reabe, figure 1, item 12).

Regarding claim 3, Reabe discloses the powered linkage assembly of claim 1, wherein the second link includes the first powered linear actuator (Reabe, figure 1, item 12).

Regarding claim 4, Reabe discloses the powered linkage assembly of claim 1, wherein the first powered linear actuator is electrically powered (Reabe, ¶40, booster is optionally electric).

Regarding claim 5 (as best understood), Reabe discloses the powered linkage assembly of claim 1, wherein the handle is at a substantially fixed position within a cockpit of the aircraft when the gate is at the open position (Reabe, figure 1, item 11 and 4, lever is moved to a position to open gate), and the handle is at the substantially fixed position when the gate is at the closed position (Reabe, figure 1, item 11 and 4, lever is moved to a position to close gate).

Regarding claim 7, Reabe discloses the powered linkage assembly of claim 1, wherein the first powered linear actuator is inhibited from moving to the extended position when the lever is moving in a forward direction relative to the aircraft (Reabe, figure 1, items 11, lever moving forward pulls linkages and does not extend booster).

Regarding claim 21, Reabe discloses the powered linkage assembly of claim 1, wherein the valve mechanism includes a shaft (Reabe, figure 1, item 6, crank rotates about a shaft), a gate link (Reabe, figure 1, item 5), and a crank (Reabe, figure 1, item 6, third bell crank); the shaft defining an axis at a substantially fixed position relative to the bulk container (Reabe, figure 1, item 6, crank rotates about a shaft with an axis), the crank being attached to the shaft and being rotatable about the axis, the gate link connecting the crank to the gate (Reabe, figure 1, item 5, link connecting crank to the gate), and the first powered linear actuator being spaced apart from the axis (Reabe, figure 1, items 6 and 12, crank rotates about an axis separate from the linear actuator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reabe (US 20200148358 A1) as applied to claim 1 above, and further in view of case law.
Regarding claim 2, Reabe discloses the powered linkage assembly of claim 1, except:
wherein the first link includes the first powered linear actuator.
It would be obvious for one of ordinary skill in the art before the effective filing date of the application to modify the first link to include the first powered linear actuator as an alternative arrangement of the linkage system which would provide assisted opening/closing of the valve since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reabe (US 20200148358 A1) as applied to claim 1 above, and further in view of Kuefler (US 11094282 B1).
Regarding claim 6, Reabe discloses the powered linkage assembly of claim 1 the powered linear actuator urges the handle to move in the rearward direction relative to the pilot seat while simultaneously urging the gate toward the open position (Reabe, claim 8 and figure 1 items 11 and 12, operation of the booster would cause the lever to move rearwards and the gate to an open position), except:
wherein the aircraft includes a pilot seat facing in a forward direction opposite a rearward direction. 

Kuefler teaches an aircraft with a pilot seat facing in a forward direction opposite a rearward direction (Kuefler, figure 1, item 12, pilot’s seat facing a forward direction opposite a rearward direction). 
	Reabe and Kuefler are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Reabe with the pilot’s seat of Kuefler  in order to give the pilot a place to sit.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reabe (US 20200148358 A1) as applied to claim 1 above, and further in view of Boragarelli (US 11239728 B2).
Regarding claim 22, Reabe discloses the powered linkage assembly of claim 1, except:
wherein the first powered linear actuator includes a brake and an electric motor, the brake being operable selectively in a braking state and a release state, the brake impeding rotation of the motor when the brake is in the braking state, the brake allowing rotation of the motor when the brake is in the release state, the brake switching from the release state to the braking state upon deactivating the electric motor.

Boragarelli teaches a power linear actuator including a brake (Boragarelli, figure 2, item 12) and an electric motor (Boragarelli, figure 2, item 5), the brake being operable selectively in a braking state and a release state (Boragarelli, ¶60, brake operable between an open and a closed state), the brake impeding rotation of the motor when the brake is in the braking state (Boragarelli, ¶58 and ¶60, braking means operable to brake rotation), the brake allowing rotation of the motor when the brake is in the release state (Boragarelli, ¶60, brake open state; brake is capable of allowing rotation in this state), the brake switching from the release state to the braking state upon deactivating the electric motor (Boragarelli, ¶89, brake is engaged when the motor fails).

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reabe (US 20200148358 A1) as applied to claim 1 above, and further in view of case law.

Regarding claim 23, Reabe discloses the powered linkage assembly of claim 1, except:
further comprising a second powered linear actuator, wherein both the first powered linear actuator and the second powered linear actuator are extendible selectively to the extended position and the retracted position to force the valve mechanism to move the gate between the open position and the closed position, the first link includes the first powered linear actuator, and the second link includes the second powered linear actuator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add in another linear actuator that on the other link that would function the same way as the one described in Reabe in order to provide system redundancy in the case of an actuator failure and to reduce the load on individual actuators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 24, Reabe discloses the powered linkage assembly of claim 1, except:
further comprising a second powered linear actuator, wherein both the first powered linear actuator and the second powered linear actuator are extendible selectively to the extended position and the retracted position to force the valve mechanism to move the gate between the open position and the closed position, the first link includes both the first powered linear actuator and the second powered linear actuator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add in another linear actuator on the same link that would function the same way as the one described in Reabe in order to provide system redundancy in the case of an actuator failure and to reduce the load on individual actuators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reabe (US 20210107630 A1) teaches an aircraft dispensing system including linkages and an electric boosting servo.
Manicatide (US 3777978 A) teaches an aerial distribution system and a linkage system including a gate therefor. 
Johnson (US 3860202 A) teaches an aerial dispensing mechanism.
Schertz (US 4382568 A) teaches an actuated aerial dispersal mechanism
MacDonald (US 4979571 A) teaches an aerial delivery system for a foam.
Schellaars (WO 2020124129 A1) teaches a tank assembly and pneumatically actuated doors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642